DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 6-8, 13-14 allowed.

The following is an examiner’s statement of reasons for allowance:
	The prior art of record (in particular, Kim et al. [“Face Liveness Detection Using Variable Focusing,” 2013 International Conference on Biometrics (ICB), IEEE Biometrics Compendium, 4-7 June 2013] and Li et al. [U.S. PG Publication No. 2013/0271763]) do not disclose, with respect to claim 1, a method which obtains a first image and second image through the use of a zoom camera, the first image being of a target object through a first focal length, the second image being of the same target at a second focal length which is different than the first focal length and both images having a same resolution, a difference image is then determined between the first image and the second image determine whether the imaged target object is a living body, this determination comprises obtaining one or more features from the difference image and both a positive and negative sample set are acquired, wherein the positive sample set comprises a plurality of difference images for a plurality of living bodies and the negative sample set comprises a plurality of difference images for a plurality of non-living bodies, a plurality of features are extracted from respective positive and negative sample sets, a first and second classifier are then obtained according to the plurality of features extracted from the corresponding positive and negative sample sets from which the target object is determined to be a living body. Rather, the prior art does not describe the determination to this specificity as per currently .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067.  The examiner can normally be reached on M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483